Citation Nr: 0933955	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  03-26 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received with 
which to reopen a service connection claim for a disorder of 
the lumbar spine, and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from June 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.  This matter was 
previously before the Board in March 2007, at which time it 
was remanded to the RO for additional development.  The case 
has since been returned to the Board for appellate review. 

Two Board hearings were scheduled for the Veteran in 2005; 
the first was postponed at the Veteran's request; he did not 
appear for the second scheduled hearing and has not since 
requested another hearing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an April 1963 decision, the Board denied service 
connection for a back disability, claimed as 
spondylolisthesis.

2.  The evidence associated with the claims file since the 
final Board decision issued in April 1963 relates to an 
unestablished fact necessary to substantiate the service 
connection claim for a back disability.

3.  The probative evidence does not indicate that any 
currently manifested back disorder to include severe disc 
narrowing, spondylolisthesis, and degeneration of the in the 
lumbosacral region of the vertebrae, is etiologically related 
to the Veteran's period of honorable active service or any 
incident therein.  


CONCLUSIONS OF LAW

1.  The April 1963 Board decision which denied entitlement to 
service connection for a back disability is final.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2008).

2.  The evidence received subsequent to the April 1963 Board 
decision is new and material, and the claim for service 
connection for a back disability is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The criteria for entitlement to service connection for a 
back disability have not been met.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In accordance with the Veterans Claims Assistance Act of 2000 
(VCAA), notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The notice must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  The Board 
notes that 38 C.F.R. § 3.159 was revised to this effect, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The RO also informed the Veteran of VA's duty to assist him 
in the development of evidence pertinent to his claim in a 
letters dated in December 2001, July 2003 and April 2007 
wherein the Veteran was advised of the provisions relating to 
the VCAA.  Specifically, the Veteran was advised that VA 
would assist him with obtaining relevant records from any 
Federal agency, which may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration.  With respect to private treatment records, 
the letter informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records, to include records from State or local governments, 
private doctors and hospitals, or current or former 
employers.  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the Veteran could complete to release private medical 
records to the VA.

In the April 2007 letter from VA the Veteran also received 
notification with regard to the five elements of a service- 
connection claim, i.e., (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Following that notice, subsequent adjudication of 
the claim on appeal was undertaken in a Supplemental 
Statement of the Case (SSOC) issued in August 2009.  Prickett 
v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured 
failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  In sum, 
the record indicates that the Veteran received appropriate 
notice pursuant to the VCAA.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A (f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  This 
specific notice was furnished in correspondence dated in 
April 2007.  

In this case, the Board concludes that the notice 
requirements of the VCAA have been satisfied with respect to 
the claim on appeal being addressed in this decision.  As 
will be explained in more detail later herein, new and 
material evidence has been received, allowing the claim to be 
reopened.  Additionally, the Board notes the Veteran has had 
representation throughout the duration of the appeal.  
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
(appellant's representation by counsel "is a factor that must 
be considered when determining whether that appellant has 
been prejudiced by any notice error").  Thus, the Board finds 
the Veteran meaningfully participated in the adjudication of 
his claim such that the essential fairness of the 
adjudication was not affected in any way.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  The Veteran's service 
treatment records (STRs) have been obtained as well as 
identified VA and private treatment records and the file 
contains medical statements offered by the Veteran for the 
record.  Statements and letters from the Veteran are also on 
file.  

VA has no specific duty to conduct an examination with 
respect to the claims on appeal requiring the presentation of 
new and material evidence to reopen them because the duty 
under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen 
only if new and material evidence is presented or secured.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need 
not provide a medical examination or medical opinion until a 
claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (holding that adequacy of VA medical examination 
mooted upon Board's determination that claimant not entitled 
to reopening of claim, and conduct of VA medical examination, 
when claimant had not presented new and material evidence).

Moreover, even upon reopening of the claim, there is no duty 
on the part of VA to provide another medical examination, 
because as was the case in Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), the Veteran has been advised of the need to 
submit competent medical evidence indicating that he has the 
disability claimed and further substantiating evidence 
suggestive of a linkage between his active service and the 
currently claimed disability.  The Veteran has not provided 
such evidence in conjunction with the claim on appeal, as 
will be further explained herein.  Here as in Wells, the 
record in its whole, after due notification, advisement, and 
assistance to the Veteran under the VCAA, does not contain 
competent evidence indicating that any currently manifested 
back disability is in any way etiologically related to active 
service.  Given these matters of record, there is no 
competent evidence that "the disability or symptoms may be 
associated with the claimant's active military . . . 
service."  38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 
Vet. App. 370 (2002).  Under such circumstances, there is no 
duty to provide another examination or to obtain an 
additional medical opinion as to the claims on appeal.  Id.

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  All appropriate 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2008).

Factual Background

The evidence before the RO in April 1963 when the final Board 
decision denying service connection for a back disability was 
issued, included the Veteran's STRs, letters authored by the 
Veteran to his family sent during service, a VA examination 
report 1962 and hearing testimony provided in 1963.  

The STRs include a May 1943 induction report which revealed 
no musculoskeletal defects or abnormalities on clinical 
evaluation.  The STRs are entirely negative for any reference 
to a back injury or back symptomatology and do not contain a 
diagnosis of a back disability.  The February 1946 separation 
examination report indicates that clinical evaluation of the 
spine was normal.

On file are letters sent from the Veteran to his family dated 
in December 1943 and January 1944 referencing a fall from a 
ladder resulting in a back injury, also mentioning subsequent 
back pain.  

The file also contains a 1962 physician's statement 
indicating that the Veteran complained of persistent low back 
pain and discomfort since a back injury sustained in 1943.  
X-ray films taken of the lumbar spine revealed narrowing at 
L-4, absence of a normal lordotic curve and no active 
pathology.  An impression of an old fracture of the body of 
the L-4 vertebra was made.  

Also on file is a September 1962 statement from Mr. M.S., who 
served in the United States Navy with the Veteran aboard the 
USS CLEVELAND from November 1943 to February 1946, attesting 
that during that time, the Veteran was in excellent physical 
and mental condition.

Also on file is a VA examination report of November 1962.  
The Veteran reported that in 1943 while in service aboard 
ship, he slipped on the steps of the boat injuring his back.  
The Veteran reported that his back did not bother him in 
service, but had been bothering him considerably at the time 
of the examination.  The history indicated that post-service, 
the Veteran was self employed doing farm work.  Thereafter, 
from 1950 to 1959 he was in the trucking business; from 1959 
to 1962 he ran a restaurant/tavern.  Spondylolisthesis of the 
lumbosacral spine with marked bilateral separation of the 
pars interarticularis and forward displacement of L-5 and S-1 
was diagnosed.  

In hearing testimony presented in January 1963, the Veteran 
indicated that his back injury occurred in December 1943.  He 
stated that he reported to sick bay for a couple of hours and 
was returned to duty; he further reported that he received no 
further treatment during service and did not experience 
significant back problems until 1953.   

Service connection for a back disability was denied in a 
final Board decision issued in April 1963.  The Veteran filed 
to reopen this claim in November 2001.

The relevant evidence associated with the claims file 
subsequent to the April 1963 final decision includes a 
February 1977 VA examination report.  At that time, the 
Veteran reported sustaining a back injury in March 1967 while 
employed by the postal service.  A diagnosis of a non-
disabling back injury, rule out herniated nucleus pulposus or 
old fracture L4 and L5, was made.  

Added to the file were medical statements of Dr. M. and Dr. 
S. dated in 2001.  Dr. M. indicated that he had been treating 
the Veteran since 1998 and noted that the Veteran had given a 
history of a back injury in 1943, following which he had 
persistent low back pain.  It was noted that MRI studies of 
May 2001 revealed severe disc narrowing, spondylolisthesis 
and degeneration of the lumbosacral region of the vertebrae.  
The doctor noted that the dilemma was in proving that the 
Veteran's back problems were related to service and the 
doctor indicated that this was further complicated by the 
loss of the STRs due to a fire.  

Dr. S. indicated that he was treating the Veteran for low 
back pain caused by L5-S1 spondylolisthesis.  It was noted 
that the Veteran reported sustaining a back injury in 
service, prior to which he had no back problems, and 
subsequent to which he experienced severe back pain.  The 
doctor mentioned that the Veteran believed that the back 
injury in service was the sole cause of his back problems 
including pain.  The doctor opined that it was conceivable 
that the Veteran sustained enough of an injury to cause a 
fracture of the spine resulting in spondylolisthesis, but 
noted that there was a distinct possibility that 
spondylolisthesis was pre-existing and totally asymptomatic.

A September 1970 statement from the postmaster (the Veteran's 
then employer), indicated that the Veteran sustained an 
injury (of the back) on duty in March 1967 and referenced a 
medical statement issued by Dr. S. in October 1968 (which is 
on file), documenting that the Veteran was permanently 
relegated to light duty with restrictions on lifting, 
standing and walking.  When evaluated in July 1967, grade 1 
spondylolisthesis and herniated disc at L5/S1 were diagnosed.  
Also on file is a private medical statement of September 1967 
indicating that the Veteran fell off of his bike while 
delivering mail in March 1967.  The doctor concluded that the 
Veteran had a ruptured intervertebral disc as a result of the 
March 1967 accident.  Ultimately, the Veteran was medically 
retired from the postal service in July 1971.

In 2007, the Veteran submitted uninterpreted X-ray films of 
his spine, to demonstrate the severity of his spinal 
condition.

In 2008, additional STRs were received from the National 
Personnel Records Center (NPRC) consisting of negative X-ray 
films (which do not appear to be of the spine) and a letter 
from the Department of the Navy dated in August 1962 
indicating that a search of the ship's deck log of the USS 
CLEVELAND revealed no records of any injury to the Veteran 
during December 1943.  

In July 2008, the Veteran indicated that he had been treated 
by Dr. A. for back problems in the 1960's or 1970's (having 
been sent there by the postal service), but was not able to 
get those records.  

Legal Analysis

        A.  New and Material Evidence - Back Disability

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim may not be considered 
based on the same factual basis.  38 U.S.C.A. §§ 7104, 7105.  
Under 38 U.S.C.A. § 5108, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decision makers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened; and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).

Regardless of what the RO has determined with respect to a 
finding of new and material evidence, in cases such as this, 
"the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b); see also 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its 
own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the Veteran's 
previously and finally denied claims).  Therefore, the Board 
is required by statute to review whether new and material 
evidence has been submitted to reopen the claim.

In denying the service connection claim for a back disability 
in April 1963, the Board explained that there was no 
indication of any back disability in service or during the 
first post-service year, and noted that back conditions 
diagnosed in 1962 were not shown to be etiologically related 
to the Veteran's period of service.  This Board decision is 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2008).  

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the April 1963 final 
decision issued by the Board and finds that new and material 
evidence sufficient to reopen the previously denied claim of 
entitlement to service connection for a back disability has 
been presented.

Initially, the evidence received since 1963 includes medical 
records and statements confirming that the Veteran does in 
fact have a currently manifested back disability.  
Specifically, MRI studies of May 2001 revealed severe disc 
narrowing, spondylolisthesis and degeneration of the 
lumbosacral region of the vertebrae.  This evidence is 
certainly new, in that it was not previously of record.  This 
evidence is also material in that it relates to an 
unestablished fact necessary to substantiate the claim, 
namely evidence of current disability.

New and material was also submitted in the form of a medical 
report and opinion of Dr. S. provided in September 2001, 
indicating that it was conceivable that the Veteran sustained 
enough of an injury in service to cause a fracture of the 
spine with resulting spondylolisthesis.  Again, this evidence 
is certainly new, in that it was not previously of record.  
As this evidence relates to the matter of a possible 
etiological relationship between service and the Veteran's 
currently claimed back disability, it is also material in 
that it relates to an unestablished fact necessary to 
substantiate the Veteran's claim.  The Board notes that for 
purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).

For all the foregoing reasons, the Board finds that new and 
material evidence has been presented to reopen the Veteran's 
previously denied claim of entitlement to service connection 
for a back disability.

        B.  Service Connection - Back Disability

As the Board has determined that new and material evidence 
has been presented to reopen the Veteran's claim of 
entitlement to a back disability, it is necessary to consider 
whether he would be prejudiced by the Board proceeding to a 
decision on the merits.

Since filing to reopen the claim in 2001, VA has provided the 
Veteran with the laws and regulations pertaining to 
consideration of the claim on the merits.  In August 2003, 
the RO issued a Statement of the Case which reflects that the 
claim was reopened based on the submission of new and 
material evidence, following which the claim was adjudicated 
and denied on the merits.  Additionally, the Veteran and his 
representative have provided arguments and statements 
addressing the claim on the merits.  Given that the Veteran 
had adequate notice of the applicable regulations, the Board 
finds that he would not be prejudiced by the Board's review 
of the merits of the claim at this time.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection for certain diseases, including arthritis, 
may also be established on a presumptive basis by showing 
that the disability manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Indisputably, the record contains medical evidence of a 
currently diagnosed back disability, confirmed by MRI studies 
of May 2001, which revealed severe disc narrowing, 
spondylolisthesis and degeneration of the lumbosacral region 
of the vertebrae.  As such, Hickson element (1) is satisfied.

The remaining question is whether or not any currently 
manifested low back disorder was incurred during or as a 
result of the Veteran's active military service, 
presumptively or otherwise. 

With respect to the second Hickson element, the Veteran 
maintains that he sustained a back injury in December 1943 as 
a result of a fall sustained while serving aboard the USS 
CLEVELAND.  In Barr v. Nicholson, 21 Vet. App. 303 (2007), 
the United States Court of Appeals for Veterans Claims, 
citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 
emphasized that lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the witnesses personal knowledge; see 
also 38 C.F.R. § 3.159(a)(2).  As such, although the STRs are 
entirely negative for any documentation of a fall or back 
injury, the Veteran's account of this incident is considered 
competent.  Moreover, the account is also found to be 
credible as it is substantiated by letters written by the 
Veteran to his family in December 1943 and January 1944, 
describing a fall and subsequent back pain.  

However, the STRs are entirely negative for any treatment or 
diagnosis relating to a back disorder and the 1946 separation 
examination report revealed that clinical evaluation of the 
spine was normal.  The Veteran's separation physical 
examination report is highly probative as to his condition at 
the time of his release from active duty, as it was generated 
with the specific purpose of ascertaining the Veteran's then- 
physical condition, as opposed to his current assertion which 
is proffered in an attempt to secure VA compensation 
benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  Accordingly, the 
separation examination supports a finding that a back injury 
(to the extent sustained in service) resolved without any 
clinically significant residuals.

In addition, arthritis of the back was neither diagnosed 
during service or during the Veteran's first post-service 
year.  A chronic disease need not be diagnosed during the 
presumptive period under 38 C.F.R. § 3.307(c), but if not, 
there must then be shown by acceptable medical or lay 
evidence, characteristic manifestations of the disease to the 
required degree, followed without unreasonable time lapse by 
definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991).  Since the file contains no evidence establishing 
that arthritis of the low back was diagnosed during service, 
during the Veteran's first post-service year, or for more 
than decade after his discharge from service, service 
connection on a presumptive basis is not warranted.

In this case, the earliest diagnosis of a back disorder was 
made in 1962, more than 15 years after the Veteran's 
discharge from service.  The findings made in 1962, included 
an impression of an old fracture of the body of the L-4 
vertebra made based on X-ray films, and spondylolisthesis of 
the lumbosacral spine with marked bilateral separation of the 
pars interarticularis and forward displacement of L-5 and S-
1.  As noted previously, MRI studies of May 2001 revealed 
severe disc narrowing, spondylolisthesis and degeneration of 
the lumbosacral region of the vertebrae.

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the 
third part of the Hickson analysis.  In this case, no such 
etiological nexus is established by competent evidence.

The Veteran himself is not competent (i.e., professionally 
qualified) to offer an opinion as to the cause or etiology of 
his claimed disability as this requires medical knowledge, 
which, the Veteran has not been shown to have.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition").  Accordingly, the Veteran's 
own opinions as to the etiology of his claimed back 
disability are of no probative value.

Essentially, there has been no competent medical evidence or 
opinion offered which establishes that any currently 
manifested back disorder is in any way etiologically related 
to service.  Initially, the fact that findings made in 1962, 
15 years after the Veteran's discharge from service, included 
an impression of an old fracture of the body of the L-4 
vertebra made based on X-ray films, and spondylolisthesis of 
the lumbosacral spine with marked bilateral separation of the 
pars interarticularis and forward displacement of L-5 and S-
1.  These medical findings do not in and of themselves lead 
to a conclusion that these conditions are service-related.  
In the interim between the Veteran's discharge from service 
in 1946 and 1962, he worked in farming, trucking and ran a 
tavern.  Significantly, his 1946 service separation 
examination of the spine was clinically normal.  The file 
contains no competent evidence etiologically linking the 
conditions first diagnosed in 1962 with the Veteran's period 
of service.  

In this regard, the Board has considered the medical 
statements/opinions provided in 2001.  The September 2001 
opinion of Dr. S. merely states that it was conceivable that 
the Veteran sustained enough of an injury to cause a fracture 
of the spine resulting in spondylolisthesis, but noted that 
there was a distinct possibility that spondylolisthesis was 
pre-existing and totally asymptomatic.  Medical evidence that 
is speculative, general or inconclusive in nature cannot 
support a claim; the opinion of Dr. S. is both speculative 
and inconclusive.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

The September 2001 opinion of Dr. M. merely requests 
additional review of the claim, based in part on the 
incorrect premise that the STRs in this case were destroyed.  
In fact the STRs in this case are very much part of the 
record and are not shown to be in any way incomplete.  
Moreover, Dr. M. failed to provide any etiological nexus 
between the Veteran's reported injury in service and current 
back problems.  

In addition, both of the aforementioned medical statements 
are based on incomplete premises and do not appear to have 
been rendered based upon a full review of the claims folder 
and the Veteran's pertinent medical history.  A medical 
opinion based upon an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
While the Board accepts as true the basic premise that the 
Veteran sustained a fall and back injury in 1943; there is 
absolutely no indication that he sustained any chronic back 
disability as a result of this injury.  In this regard, there 
is no indication that either doctor reviewed the STRs, and 
likewise neither doctor accounted for the fact that no back 
complaints were documented during service nor was any 
abnormality of the spine shown upon separation.  Moreover, it 
is clear that the Veteran sustained a significant post-
service back injury in 1967, which again, was not mentioned 
by either doctor.  The Court has held that VA can not reject 
a medical opinion simply because it is based on a history 
supplied by the Veteran and that the critical question is 
whether that history was accurate.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005); see, e. g., Coburn v. Nicholson, 19 
Vet. App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran).  Here the history provided by 
the Veteran to the doctors is incomplete and as such, is 
inaccurate.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Hickson element is through 
a demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In this case, the Veteran has complained of back pain 
following the 1943 injury; however, in his 1963 hearing 
testimony, he indicated that he did not experience 
significant back problems until 1953.  Even assuming that the 
Veteran did experience back pain at some point post-service, 
the fact remains that no back disorder was initially 
diagnosed until 15 years after his separation from service.  
Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, no currently 
manifested back disorder has been etiologically linked by 
competent evidence to the Veteran's period of service and 
there has been no probative, competent medical evidence 
presented which even suggests a relationship between any 
currently diagnosed back disorder and claimed continuity of 
symptomatology since service.  See McManaway v. West, 13 Vet. 
App. 60, 66 (1999) (holding that, where there is assertion of 
continuity of symptomatology since service, medical evidence 
is required to establish "a nexus between the continuous 
symptomatology and the current claimed condition"), vacated 
on other grounds sub nom.  McManaway v. Principi, 14 Vet. 
App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).  Therefore, neither 
chronicity nor continuity of symptomatology since service is 
established.  38 C.F.R. § 3.303(b) (2008).

The Board does not question the Veteran's sincerity in his 
belief that his currently manifested back disability 
etiologically related to his period of service.  While he is 
certainly competent to relate his symptomatology in service 
and after service, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Accordingly, mere contentions and statements of 
the Veteran, no matter how well meaning do not constitute 
competent medical evidence.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998); See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

Essentially, as the weight of the competent and probative 
medical evidence is against a finding that the Veteran's 
claimed back disability is related to service, Hickson 
element (3), medical nexus, is not met.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the Veteran's service connection claim for a back disability.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit 
sought on appeal is therefore denied.


ORDER

New and material evidence having been submitted, the service 
connection claim for a back disability is reopened.

Service connection for a back disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


